PER CURIAM.
Petitioners seek review by petition for common law certiorari of a non-final agency order denying their motion to quash an administrative complaint filed against petitioners by the Florida Real Estate Commission. Petitioners allege that the petition is presented pursuant to Fla.R.App.P. 9.100 and that this court has jurisdiction pursuant to Fla.R.App.P. 9.030(b).
As we view petitioners’ contentions they are all such as can be fully treated upon plenary appeal after final agency action has been taken. Thus they are not properly subject to review by common law certiorari. Section 120.68, Florida Statutes (1977). Accordingly, the petition for certiorari is
DENIED.
DOWNEY, C. J., and CROSS and DAUKSCH, JJ., concur.